CHARLES SCHUCK, JUDGE.
This claim was. duly filed with the court; asking that claimant be reimbursed in the amount of $75.00 for damages to his automobile, while being driven on the highway referred to above and occasioned by a slip or slide suddenly falling from the mountainside. No claim for personal injuries is made and apparently no such injuries of any consequence were suffered by the claimant, as shown by the record pages 11-12-13-14.
The special assistant attorney general announced at the beginning of the hearing of the case that in the matter of the claim in question an agreement had been reached between the claimant and the state road commission by virtue of which the claimant was to be paid the sum of $40.00 in full settlement of any and all claims of any kind that he may have against the state or the state road commission by reason of the said accident. The said amount to include not only property damages but as well any injuries that he may have personally suffered by reason of the said accident. The claimant also informed the court that he was willing to accept the aforesaid amount in full settlement as indicated, and having been duly sworn and having described fully by his testimony, the circumstances surrounding the accident, the damage to his automobile and all other facts necessary to prove his claim, and the attorney general recommending the settlement as agreed upon by the parties hereto, as shown by page 14 of the record, the court after due consideration is of the opinion that the said amount of $40.00 is a just and adequate settlement in full satisfaction of any claims of any kind or character that the claimant may have against the state or the state road commission, either for property damage or personal injuries occasioned by the accident referred to.
It is therefore recommended that the Legislature make an appropriation in the amount of forty dollars ($40.00), payable to the said Arnold L. Martin, upon the signing and execution of a full release by him to the state of West Virginia and the state read commission.